Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 04/10/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 04/10/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (2015/0131697 A1).

Regarding claim 1, Sakai discloses a method for aligning a component in relation to a coordinate measuring machine (figs. 1-8H), wherein a stylus a probe (4) with a stylus head (4a) is arranged on the coordinate measuring machine, the method comprising:
 a bridge displacement-type coordinate measuring machine [pars. 0006] positioning the stylus a probe (4) with a stylus head (4a) and the component a work piece W (measured object) in relation to one another according to a defined arrangement [pars. 0042, 0045 and 0068]; 
a coordinate measuring machine (CMM) (10) acquiring at least one coordinate of the component [pars. 0042 and 0068]; and 
a moving mechanism (20a) changing at least one of a position and an orientation of the component in relation to the coordinate measuring machine while maintaining the defined arrangement [pars. 0042, 0058 and 0068-69].
As to claim 2, Sakai discloses further comprising renewing correcting the acquiring of at least one coordinate (i.e. Z-axis direction) of the component at least one of subsequent to the changing and during the changing [pars. 0029 and 0047-48].
As to claims 3-5, Sakai also discloses a structure that is use in a method/system that is implementing limitations such as, wherein the stylus the probe (4) with a stylus head (4a) is mounted compliantly on a probe of the coordinate measuring machine the coordinate measuring machine (CMM) (10) (claim 3); further discloses wherein axes the coordinate measuring machine (CMM) (10) are stationary during the changing (claim 4); and wherein axes of the coordinate measuring machine the coordinate measuring machine (CMM) (10) are moved in accordance with the change of the position and/or orientation of the component [pars. 0045-50](claim 5)
As to claims 6-7, Sakai also discloses a structure that is use in a method/system that is implementing limitations such as, wherein: at least one out of the stylus the probe (4) with a stylus head (4a) and the component the work piece W (measured object) comprises a centering region and the defined arrangement is obtained by bringing the stylus and the component into engagement in the centering region (claim 6); and wherein: the centering region is formed on the component and the centering region comprises a recess or a free-standing portion of the component the work piece W (measured object)(claim 7) [pars. 0060 and 0069].
As to claims 8-10, Sakai also discloses a structure that is use in a method/system that is implementing limitations such as, wherein: the stylus the probe (4) with a stylus head (4a) has a receiving portion and the receiving portion is configured to receive at least a portion of the component the work piece W (measured object) during the positioning (claim 8);  wherein: the component the work piece W (measured object) is aligned in relation to an axis (i.e. Z-axis direction) of the coordinate measuring machine the coordinate measuring machine (CMM) (10) and after carrying out the changing at least once, an angle between the receiving portion and the axis changes (claim 9); and wherein the axis is an axis of rotation (rotation of the Z axis around the Y axis) of a rotary table (claim 10) [pars. 0062-63, 0070 and 0078].
As to claim 11, Sakai further discloses wherein: the stylus the probe (4) has a shank with a stylus head (4a) a probing element arranged on it and the positioning includes bringing the probing element into contact with the component the work piece W (measured object).
As to claims 12 -13, Sakai also discloses wherein: the component the work piece W (measured object) is a component part of a counterholder a base (21) arrangement; the counterholder the base (21) arrangement includes a counterholder a moving mechanism (2a) that is displaceable along a displacement axis an X-axis direction, a Y-axis direction, and/or a Z-axis direction of the counterholder arrangement; and intended use the changing includes aligning the displacement axis in parallel with an axis of the coordinate measuring machine a coordinate measuring machine (CMM) (10) (claim 12); and wherein: the component the work piece W (measured object) is a component part of a counterholder a base (21) arrangement; the counterholder the base (21) arrangement includes a counterholder a moving mechanism (2a) that is displaceable along a displacement axis axis an X-axis direction, a Y-axis direction, and/or a Z-axis direction of the counterholder the base (21) arrangement; and intended use to the changing includes making a position of the component the work piece W (measured object) in a plane running non-parallel to the displacement axis coincide with an intended position in the plane (claim 13) [pars. 0042-45].

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danbury et al. (2015/0131697 A1).

As to claim 14, Danbury discloses an arrangement (figs. 13) comprising: 
a coordinate measuring machine a coordinate measuring machine ("CMM") (100) and 
a stylus a stylus (118) arranged on the coordinate measuring machine the coordinate measuring machine ("CMM") (100), wherein the arrangement (fig. 1) is configured to arrange a component a blisk (400) and the stylus the stylus (118) in a defined manner in relation to one another and 
wherein a position and/or an orientation by a platform (104) of the component the blisk (400) in relation to the coordinate measuring machine the coordinate measuring machine ("CMM") (100) can be changed by moving the platform (104) along (Y-axis direction, as can be seen by the double headed arrow) while maintaining the defined manner of arrangement of the stylus and the component the blisk (400) [pars. 0058].
As to claim 15, Danbury also discloses a stylus a stylus (118) for a coordinate measuring machine a coordinate measuring machine ("CMM") (100), the stylus the stylus (118) comprising a quill (112) carries a head (114) which in turn carries a probe (116) includes a receiving portion, in which a portion of a probed component can be at least partially received [par. 0058].
a stylus (118) further comprising a shank an elongate stylus shaft (120) with a probing element a stylus tip (122) arranged on it, which can be brought into contact with the probed component.
As to claim 17, Danbury also discloses the coordinate measuring machine the coordinate measuring machine ("CMM") (100) comprising the stylus the stylus (118) of claim 15, wherein the coordinate measuring machine the coordinate measuring machine ("CMM") (100) uses the stylus the stylus (118) to measure a position and/or an orientation of the probed component in a workpiece holding arrangement in relation to the coordinate measuring machine the coordinate measuring machine ("CMM") (100)[pars. 0058-62, claims 1-4].




 Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for aligning a component in relation to a coordinate measuring machine, wherein a stylus is arranged on the coordinate measuring machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886